DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/627,438 filed on 12/30/2019. Claims 16-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18-20, 25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depraete (U.S. 2017/0097079).
First interpretation:
Regarding claim 16, Depraete discloses (fig. 2) A hydrokinetic torque-coupling device for coupling a driving shaft (left shaft) and a driven shaft (right shaft) together, comprising: 
a casing 11a/11b rotatable about a rotational axis and having a locking surface (inside surface of 11b cooperating with 28); 
a torque converter including an impeller wheel 3 rotatable about the rotational axis and a turbine wheel 4 disposed in the casing coaxially with the rotational axis, the turbine wheel disposed axially opposite to the impeller wheel and hydro-dynamically rotationally drivable by the impeller wheel; 
a lock-up clutch including a locking piston 27 axially moveable along the rotational axis to and from the locking surface of the casing, the locking piston including a substantially radially oriented piston plate (body of plate); and 
a torsional vibration damper comprising a torque input member 19/20 including a substantially radially oriented cover plate 19, a support plate 20 disposed axially opposite the cover plate, and at least one supporting member 21 disposed between the cover plate and the support and mounted to both the cover plate and the support plate; and a unitary radially elastic output member 25 pivotable relative to and elastically coupled to the torque input member, the radially elastic output member disposed axially between the cover plate and the support plate; the radially elastic output member including an output hub 17 coaxial with the rotational axis and rotatable relative the torque input member, and at least one curved elastic blade (fig. 3) non-moveably connected to the output hub (via 26) and configured to elastically and radially engage the at least one supporting member and to elastically bend in the radial direction upon rotation of the cover plate with respect to the radially elastic output member; 
the at least one elastic blade defining a curved raceway 25e configured to bear the at least one supporting member; the locking piston non-rotatably coupled to the support plate of the torque input member of the torsional vibration damper (via 29); the radially elastic output member being covered from axially opposite sides by the support plate and the cover plate (fig. 2, 25 is between 19 and 20); 

the locking piston having an engagement surface 28 configured to selectively frictionally engage the locking surface of the casing to position the hydrokinetic torque-coupling device into and out of a lockup mode in which the locking piston is mechanically frictionally locked to the casing so as to be non-rotatable relative to the casing.

Second interpretation:
Regarding claim 16, Depraete discloses (fig. 2) A hydrokinetic torque-coupling device for coupling a driving shaft (left shaft) and a driven shaft (right shaft) together, comprising: 
a casing 11a/11b rotatable about a rotational axis and having a locking surface (inside surface of 11b cooperating with 28); 
a torque converter including an impeller wheel 3 rotatable about the rotational axis and a turbine wheel 4 disposed in the casing coaxially with the rotational axis, the turbine wheel disposed axially opposite to the impeller wheel and hydro-dynamically rotationally drivable by the impeller wheel; 
a lock-up clutch including a locking piston 27 axially moveable along the rotational axis to and from the locking surface of the casing, the locking piston including a substantially radially oriented piston plate (body of plate); and 
a torsional vibration damper comprising a torque input member 19/20 including a substantially radially oriented cover plate 20, a support plate 19 disposed axially opposite the cover plate, and at least one supporting member 21 disposed between the cover plate and the support and mounted to both the cover plate and the support plate; and a unitary radially elastic output member 25 pivotable relative to and elastically coupled to the torque input member, the radially elastic output member disposed axially between the cover plate and the support plate; the 
the at least one elastic blade defining a curved raceway 25e configured to bear the at least one supporting member; the locking piston non-rotatably coupled to the support plate of the torque input member of the torsional vibration damper (via 29); the radially elastic output member being covered from axially opposite sides by the support plate and the cover plate (fig. 2, 25 is between 19 and 20); 
the cover plate at least partially covering an axially first outer surface of the radially elastic output member facing the cover plate (right surface covered); the support plate partially covering an axially second outer surface of the radially elastic output member facing the support plate (left surface covered); 
the locking piston having an engagement surface 28 configured to selectively frictionally engage the locking surface of the casing to position the hydrokinetic torque-coupling device into and out of a lockup mode in which the locking piston is mechanically frictionally locked to the casing so as to be non-rotatable relative to the casing.

Regarding claim 18, Depraete discloses (fig. 2, both interpretations) the support plate is an annular plate (as shown). 

Regarding claim 19, Depraete discloses (fig. 2, both interpretations) the impeller wheel includes an impeller shell (integral with cover) and the turbine wheel includes a turbine shell (wall connected to 4) disposed axially opposite the impeller shell, and wherein the casing includes the impeller shell and a cover shell 11b non-moveably connected to the impeller shell to establish the casing.
Regarding claim 20, Depraete discloses (fig. 2, first interpretation) the locking piston includes at least one coupling lug 32 axially extending from the locking piston toward the torsional vibration damper, wherein the support plate includes at least one notch 33 positively engaged by the at least one coupling lug so as to non-rotatably couple the locking piston and the support plate.

Regarding claim 25, Depraete discloses (fig. 2, first interpretation) the at least one supporting member is covered in the axial direction by the piston plate and the cover plate (as shown in fig. 2).

Regarding claim 27, Depraete discloses (fig. 2, both interpretations) the locking piston further includes a connection member 29 non-moveable relative to the piston plate, and wherein the connection member includes at least one coupling lug 32 non-rotatably coupling the piston plate to the cover plate (via 21, elements 19, 20 and 21 all corotate, at least) of the torque input member of the torsional vibration damper. 

Regarding claim 28, Depraete discloses (fig. 2, both interpretations) the locking piston is non-rotatably coupled to (via 29/32) and axially moveable relative to (piston axially slides to engage clutch) the torque input member of the torsional vibration damper.

Regarding claim 29, Depraete discloses (fig. 2, second interpretation) the locking piston includes at least one coupling lug 32 axially extending from the locking piston toward the torsional vibration damper, wherein the cover plate 20 includes at least one notch 33 positively engaged by the at least one coupling lug so as to non-rotatably couple the locking piston and the cover plate.

Claims 21-23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depraete (U.S. 2017/0097076).
Regarding claim 21, Depraete discloses (fig. 2) A hydrokinetic torque-coupling device for coupling a driving shaft (left shaft) and a driven shaft (right shaft) together, comprising: a casing 11a/11b rotatable about a rotational axis and having a locking surface (inside surface of 11b opposite 34); a torque converter including an impeller wheel 3 rotatable about the rotational axis and a turbine wheel 4 disposed in the casing coaxially with the rotational axis, the turbine wheel disposed axially opposite to the impeller wheel and hydro-dynamically rotationally drivable by the impeller wheel; 
a lock-up clutch including a locking piston 33 axially moveable along the rotational axis to and from the locking surface of the casing, the locking piston including a substantially radially oriented piston plate (length of plate); and a torsional vibration damper comprising Preliminary Amendmenta torque input member including a substantially radially oriented cover plate 15, a support plate 30 disposed axially opposite the cover plate, and at least one supporting member 23 disposed between the cover plate and the support and mounted to both the cover plate and the support plate; and a unitary radially elastic output member 27/31 pivotable relative to and elastically coupled to the torque input member, the radially elastic output member disposed axially between the cover plate and the support plate (as shown); the radially elastic output member including an output hub 28 coaxial with the rotational axis and rotatable relative the torque input member, and at least one curved elastic blade 27 non-moveably connected to the output hub and configured to elastically and radially engage the at least one supporting member and to elastically bend in the radial direction upon rotation of the cover plate with respect to the radially elastic output member; 
the at least one elastic blade defining a curved raceway 32 configured to bear the at least one supporting member; the locking piston non-rotatably coupled to the cover plate of the torque input member of the torsional vibration damper (via 22); the radially elastic output member being covered from axially opposite sides by the piston plate (on right) and the cover plate (on left); the cover plate at least partially covering an axially first outer surface (left surface) of the 
 
Regarding claim 22, Depraete discloses (fig. 2) the cover plate covers no less than 70% of an area of the axially first outer surface of the radially elastic output member facing the cover plate (as shown in fig. 2, the cover plate 15 covers 100% of the left outer surface by area of the elastic output member), and wherein the support plate covers no more than 30% of an area of the axially second outer surface of the radially elastic output member facing the support plate (as shown in fig. 2, the support plate 30 covers very little of the surface area of the right side of the elastic output member, much less than 30%).

Regarding claim 23, Depraete discloses (fig. 2) the support plate is a rectangular plate or annular plate (shown as annular).

Regarding claim 30, Depraete discloses (fig. 2) A method for assembling a torsional vibration damper of a hydrokinetic torque-coupling device for coupling a driving shaft (left shaft) and a driven shaft (right shaft) together, the method comprising the steps of 
providing a piston plate 33, a cover plate 15, a support plate 30 and at least one supporting member 23; providing a unitary radially elastic output member 27/31 including an output hub 28 and at least one curved elastic blade 27 non-moveably connected to the output hub and configured to elastically and radially engage the at least one supporting member and to elastically bend in the radial direction; 
mounting the at least one supporting member to the cover plate (as shown in fig. 2);  7Docket No. 526873US Preliminary Amendment 

mounting the support plate to the cover plate (via blade 27) so that the at least one supporting member is disposed between (in the power path) the cover plate and the support plate; and 
non-rotatably mounting the piston plate to the cover plate (via 22) so that the radially elastic output member being covered from axially opposite sides only by the piston plate and the cover plate (covered on left by plate 15, covered on right by 33); the cover plate at least partially covering an axially first outer surface (left surface) of the radially elastic output member facing the cover plate; the support plate partially covering an axially second outer surface (right surface at bottom) of the radially elastic output member facing the support plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Depraete (U.S. 2017/0097079) in view of Lopez-Perez (U.S. 2015/0369296).
Regarding claim 17, While Depraete appears to disclose the cover plate covers at least 70% of the first surface of the elastic output member, Depraete does not appear to disclose the support plate covers at most 90% of the elastic output member.
Lopez teaches (figs. 4 and 5) a torsional vibration damper including an input member including a radially oriented cover plate 1, a support plate 2, at least one supporting member 5, a unitary radially elastic output member 4 including an output hub 41coaxial with the rotation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the construction of the support plate of Depraete with the support plate construction of Lopez to reduce weight of the vibration damper. A rectangular bar as shown in Lopez would weigh less than an equivalent annular plate of the same size and thickness described in Depraete.

Claim 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Depraete (U.S. 2017/0097079) in view of Depraete (U.S. 2017/0097077).
Regarding claim 24. Depraete ‘079 does not appear to disclose the output hub of the elastic output member being rotatable relative to the turbine wheel. Depraete ‘077 teaches an output hub 23 of a radially elastic output member 22 being rotatable relative to the turbine wheel 4. The difference in construction between Depraete ‘079 and ‘077 is that ‘079 transmits torque from the lockup clutch through the damper from the radially outer end, first through the curved elastic blades, to the radially inner end through the hub when the lockup clutch 10 is engaged, while ’077 transmits torque through the damper from the radially inner end through the output hub, to radially outer end through the elastic blades, when the lockup clutch 10 is engaged. In both constructions, damping is similarly provided between the lockup clutch and the output hub 8. In order to arrive at the claimed invention, the construction of Depraete ’079 would be reversed, such that torque from the lockup clutch first flows through the output hub, then the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the torque flow of the damper to simplify the damper mechanism. The damper of ‘079 requires bearing 18 and plate 20b-d to support the damper, whereas the damper of ‘077 does not require a bearing, because it is supported by the output plate 17 and the piston 25. Thus, modifying the construction to match that of Depraete ‘077 would simplify the mechanism by eliminating bearing 18 and plate 20b-d.

Regarding claim 26, Depraete ‘079 does not appear to disclose the cover plate 19 is non-rotatably coupled to the turbine wheel.  Depraete ‘077 teaches a cover plate 17 non-rotatably coupled to the turbine wheel via a rivet.  In order to arrive at the claimed invention, the construction of the damper of Depraete ‘077 would replace the damper of Depraete ‘079.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the torque flow of the damper to simplify the damper mechanism. The damper of ‘079 requires bearing 18 and plate 20b-d to support the damper, whereas the damper of ‘077 does not require a bearing, because it is supported by the output plate 17 and the piston 25. Thus, modifying the construction to match that of Depraete ‘077 would simplify the mechanism by eliminating bearing 18 and plate 20b-d.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Some of the documents listed on the PTO-892 disclose various torque converters with dampers of related structure to the present application.  For example, 20170097080 discloses similar structure to 20170097079.  Others disclose related damper structure.  For example, 20170234400 discloses a blade type damper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659